Citation Nr: 1410239	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-20 110	)	DATE
	)
	)


THE ISSUE

Whether the March 25, 2010, decision of the Board of Veterans' Appeals was clearly and unmistakably erroneous in denying service connection for low back disability.


REPRESENTATION

Moving party represented by:  South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The moving party served on active duty from November 1987 to November 1990.

This matter is before the Board as an original action on the motion of the moving party in which he alleges clear and unmistakable error (CUE) in a March 25, 2010, decision of the Board of Veterans' Appeals decision denying service connection for low back disability.


FINDINGS OF FACT

1.  In a decision dated March 25, 2010, the Board denied the moving party's claim of entitlement to service connection for a low back disability.
	
2.  The correct facts, as they were known at the time of the March 25, 2010, decision were before the Board, the statutory or regulatory provisions extant at the time, were correctly applied; there was a tenable basis for each of the Board's determinations; and the moving party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The March 25, 2010, Board decision denying entitlement to service connection for low back disability does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants under VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no discussion of VCAA is necessary.

The Board sent the Veteran a letter detailing the requirement that the 120-day appeal period had expired before addressing her motion of CUR.  It appears that the Veteran's copy of this notice was sent to the incorrect address, but her representative received a separate copy.

In a March 2010 decision, the Board denied the movie party's claim of entitlement to service connection for a low back disability.  That decision is final as of the date stamped on its face.  38 C.F.R. § 20.1100.  It was not appealed to the Court of Appeals for Veterans Claims.

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).
	
A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel, 6 Vet. App. at 245; see also Crippen v. Brown, 9 Vet. App. 412 (1996)(finding that the claimant cannot simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).  The following situations do not constitute CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2002). 

In this case, the Veteran has offered four reasons that she believes justify vacatur on the grounds of CUE.  See February 2011 CUE Claim.  First, she alleges that the Army failed to order a diagnostic examination to determine the etiology of her back pain at the time of her separation examination.  Second, she alleges that the Board failed to properly credit the medical opinion of Dr. Henderson as written by Ms. Bates.  Third, she alleges that the opinion of the VA neurosurgery attending and Dr. Lamoreaux were given too much weight in light of the conflicting opinions by the Veteran's private physicians and their comparative credentials.  Finally, she alleges that the Board failed to properly apply the mandate of 38 U.S.C.A. § 5107(b) to afford her the benefit of the doubt when weighing conflicting evidence.  Of these allegations, only the second represents a valid claim of CUE.

Taking each of the other three allegations in turn, the Board notes that perceived failure of the Army to provide the Veteran with additional diagnostic evaluation at the time of her separation examination is not an error in fact or law within the Board decision.  Instead, the Veteran is claiming that the facts that would have been contained in such an examination had one been conducted at the time of her separation from service would have yielded a different result.  Regardless of whether that is accurate, there was no additional evaluation at the time of her separation examination.  The Veteran is not alleging that such additional evidence exists, but rather that it should have existed.  Failure to consider evidence that was never created is not an error of fact or law.  Therefore, this first allegation is not grounds for a finding of CUE.

The third and fourth allegations of CUE rest with how the various medical opinions were weighed and the application of the benefit of the doubt.  Disagreement with how the facts of the case were weighed or evaluated is not a specific allegation upon which to base a valid claim of CUE.  See Crippen, 9 Vet. App. 412.  The March 2010 decision discusses the private medical opinions and references the benefit of the doubt rule, but found that it was inapplicable because the preponderance of the evidence was against the Veteran's claim.  The March 2010 decision provided a detailed explanation of the factors that weighed in favor and against the various opinions.  While the Veteran disagrees with the weight assigned to the various opinions, this is not the type of error of fact or law for which CUE can be established.

The second allegation, however, suggests on its face that the Board failed to properly give credit for the opinion of Dr. Henderson.  If correct, this allegation would represent an error of fact upon which a valid claim of CUE could be based.

Turning to the merits of this allegation, the record does not show that the opinion of Dr. Henderson that was contained in the March 2008 letter was incorrectly attributed to another individual.  Although conceding that this letter was written by a patient's representative, the Veteran argues that the Board's description of March 2008 letter as such misattributed the opinion it contains.  A reading of the March 2010 decision shows that this letter is initially described as being from a patient's representative.  However, later in the decision when this and other evidence were weighed, it is noted that the opinion contained in the March 2008 letter is "apparently attributable to private neurosurgeon, Dr. Henderson."  Further reading of the March 2010 analysis shows that this opinion was found to be "little more than a conclusory statement."  Therefore, it is the lack of accompanying rationale for this opinion that decreased its probative value, not any concerns about the competency of the provider.  Again, the March 2008 letter was written by a patient's representative and the opinion contained therein is attributed to Dr. Henderson for the purposes of weighing the evidence.  As such, the March 2010 Board decision accurately reflects the facts and no error is shown.  

As detailed above, the March 2010 Board decision was consistent with the applicable statutory and regulatory provisions.  The record shows that the correct facts were before the Board at the time of the March 2010 decision and provide a basis for the Board's decision.  Further, to the extent that there could have been any error, it is not absolutely clear that it manifestly changed the outcome or that had it not been made a different result would have ensued.  Bouton, 23 Vet. App. at 71; 38 C.F.R. § 20.1403(c).

Inasmuch as the Veteran pled at least one allegation with sufficient specificity as to why there was CUE in the March 25, 2010 decision, the proper course is denial, rather than dismissal of the claim.


ORDER

The motion to revise the Board's March 25, 2010, decision on the basis of CUE is denied.




                       ____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



